 3:19-cv-03089-MBS        Date Filed 11/20/19     Entry Number 10       Page 1 of 3




                  IN THE DISTRICT COURT OF THE UNITED STATES

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                   COLUMBIA DIVISION


Nathaniel Hallman,                   )             C/A No. 3:19-3089-MBS-KFM
                                     )
                       Petitioner,   )                         ORDER
                                     )
          vs.                        )
                                     )
United States Department of Justice, )
William Barr, Henry McMaster,        )
                                     )
                       Respondents. )
                                     )
                The petitioner, a non-prisoner proceeding pro se and in forma pauperis, brings
this civil action pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., seeking to
enforce an arbitration agreement (doc. 1). Under Local Civil Rule 73.02(B)(2)(e) of the
United States District Court for the District of South Carolina, pretrial proceedings in this
action have been referred to the assigned United States Magistrate Judge.
PAYMENT OF THE FILING FEE:
                The petitioner has submitted an Application to Proceed Without Prepayment
of Fees and Affidavit (Form AO 240), which the court construes as a motion for leave to
proceed in forma pauperis. See 28 U.S.C. § 1915(a)(1), (2). A review of the motion
indicates that the petitioner does not presently have sufficient discretionary income to
prepay the full filing fee. The petitioner’s motion for leave to proceed in forma pauperis
(doc. 2) is therefore granted, subject to the court’s right to require a payment if the
petitioner’s financial condition changes, and to tax fees and costs against the petitioner at
the conclusion of this case if the court finds the case to be without merit. See Flint v.
Haynes, 651 F.2d 970, 972–74 (4th Cir. 1981).
TO THE PETITIONER:
            A Report and Recommendation is being filed herewith in which the
undersigned has recommended that this case be dismissed.
                The petitioner must place the civil action number listed above (C/A No. 3:19-
cv-03089-MBS-KFM) on any document provided to the Court pursuant to this Order. Any
future filings in this case must be sent to the following address: 300 East
Washington Street, Room 239, Greenville, South Carolina 29601. All documents
requiring the petitioner’s signature shall be signed with the petitioner’s full legal name
written in the petitioner’s own handwriting. Pro se litigants shall not use the “s/typed name”
format used in the Electronic Case Filing System. In all future filings with this Court, the
petitioner is directed to use letter-sized (8½ inches by 11 inches) paper only, to write or type
text on one side of a sheet of paper only, and not to write or type on both sides of any sheet
of paper. The petitioner is further instructed not to write to the edge of the paper, but to
maintain one inch margins on the top, bottom, and sides of each paper submitted.
 3:19-cv-03089-MBS        Date Filed 11/20/19     Entry Number 10      Page 2 of 3




             The petitioner is a pro se litigant. The petitioner’s attention is directed to the
following important notice:
       You are ordered to always keep the Clerk of Court advised in writing (300
       East Washington Street, Room 239, Greenville, South Carolina 29601)
       if your address changes for any reason, so as to assure that orders or other
       matters that specify deadlines for you to meet will be received by you. If as
       a result of your failure to comply with this order, you fail to meet a deadline
       set by this Court, your case may be dismissed for violating this order.
       Therefore, if you have a change of address before this case is ended, you
       must comply with this order by immediately advising the Clerk of Court in
       writing of such change of address and providing the Court with the docket
       number of all pending cases you have filed with this Court. Your failure to do
       so will not be excused by the Court.
TO THE CLERK OF COURT:
              The Clerk of Court is directed not to issue the summons or forward this matter
to the United States Marshal for service of process at this time as this matter is subject to
dismissal.
              The Clerk of Court shall mail a copy of this Order to the petitioner.
               The Clerk of Court shall not enter any change of address submitted by the
petitioner that directs mail be sent to a person other than the petitioner unless that person
is an attorney admitted to practice before this Court who has entered a formal appearance.
The petitioner’s attention is directed to the important WARNING on the following
page.
              IT IS SO ORDERED.
                                                  s/ Kevin F. McDonald
                                                  United States Magistrate Judge
November 20, 2019
Greenville, South Carolina




                                              2
 3:19-cv-03089-MBS        Date Filed 11/20/19     Entry Number 10     Page 3 of 3




     IMPORTANT INFORMATION . . . .PLEASE READ CAREFULLY
        WARNING TO PRO SE PARTY OR NONPARTY FILERS
     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.
          Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents
submitted for filing, including pleadings, exhibits to pleadings, discovery responses, and any
other document submitted by any party or nonparty for filing. Unless otherwise ordered by
the court, a party or nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United States District Court.
If it is necessary to file a document that already contains personal identifying information,
the personal identifying information should be “blacked out” or redacted prior to submitting
the document to the Clerk of Court for filing. A person filing any document containing their
own personal identifying information waives the protection of Rule 5.2(a) by filing the
information without redaction and not under seal.
1. Personal information protected by Rule 5.2(a):
(a) Social Security and Taxpayer identification numbers. If an individual’s social
security number or a taxpayer identification number must be included in a document, the
filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the
filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer
may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may
include only the last four digits of these numbers.
2. Protection of other sensitive personal information – such as driver’s license numbers
and alien registration numbers – may be sought under Rule 5.2(d) (filings made under seal)
and (e) (protective orders).




                                              3
